Opinion.— There being no statement of facts in the record, the presumption is that the evidence was sufficient to warrant the judgment (see 2 Tex., 292, 447; 5 Tex., 512; 1 Tex., 93, 192); and in the absence of a statement of facts, everything will be presumed to have been proved by the successful party which could have legally been proved under the issues to entitle him to recover. Peel v. Schofield. The plaintiff’s petition, as amended, in terms excludes the idea of defendant’s right to the property in question, for it alleged that it belonged to L. W. Morris, and no authority is alleged to have been given by the owner' to the defendant to bind the house and land, or either of them, by a contract which should create a builder’s lien upon them.
If L. W. Morris was the wife of defendant (which, however, is not alleged), the property being her separate property, her rights will not be affected by her husband’s contract. See Warren v. Smith, 44 Tex., 247; McGee v. White, 23 Tex., 180. Neither would the alleged knowledge and *387acquiescence of the wife bind her separate estate. Thomas v. Williams, 50 Tex., 270; Parke v. Willard, 1 Tex., 350. If there was no relationship as between L. W. Morris and defendant, said Morris being a stranger and exclusive owner of the property in question, and there being no other privity between him and the parties contracting for the lumber than his mere knowledge and acquiescence in the sale of lumber, you cannot charge him with liability, nor subject his estate to a lien for the payment of the debt of another.
Upon the record, as presented, there could have been no evidence before the court to warrant the judgment.
Reveesed and eemanded.